502 F. Supp. 2d 468 (2007)
Jennifer MAGONI-DETWILER, Plaintiff,
v.
Commonwealth of PENNSYLVANIA, et al., Defendants.
Civil Action No. 06-4904.
United States District Court, E.D. Pennsylvania.
August 22, 2007.
*469 David J. Berney, Law Offices of David J. Berney, Philadelphia, PA, for Plaintiff.

MEMORANDUM
EDUARDO C. ROBRENO, District Judge.
Before the Court is defendants' motion to dismiss plaintiffs amended complaint (doc. no. 15). For the reasons set forth below, the Court finds that, under the teachings of the recent Supreme Court decision in Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 283, 125 S. Ct. 1517, 161 L. Ed. 2d 454 (2005), the Rooker-Feldman doctrine does not deprive the Court of jurisdiction to entertain plaintiffs due process claim. However, this victory is short-lived. Because the Court finds that under Pennsylvania law Plaintiff is precluded from re-litigating her due process claim by the principle of issue preclusion, the Court will dismiss the amended complaint.
I. BACKGROUND
The facts, as taken in the light most favorable to the plaintiff, are as follows. Plaintiff, Jennifer Magoni-Detwiler, worked for Nozak Enterprises, Inc. d/b/a Supercuts ("Nozak") as a salon stylist and manager for over five years. On May 7, 2005, Nozak terminated Magoni-Detwiler after Nozak requested that Magoni-Detwiler sign a non-competition clause, which Magoni-Detwiler refused to do.
Magoni-Detwiler then applied for unemployment compensation ("UC") benefits. The UC Service Center denied her application. She appealed. She then started regularly calling the UC Service Center, inquiring when the hearing on her appeal would take place. Each time she telephoned, the Service Center advised her that she would receive written notice of the hearing in the mail. During a telephone conversation in the first week of July 2005, realizing something was amiss, the Service Center directed Magoni-Detwiler to the Referee's office. The Referee's *470 office advised that the hearing had already taken place in late June and that the request for UC had been denied at the hearing.[1]
Magoni-Detwiler appealed the Referee's decision, arguing that she never received notice of the hearing. The UC Board of Review ordered that the matter be remanded to the Referee for a second hearing as to, inter alia, whether Magoni-Detwiler received notice of the first hearing. According to Magoni-Detwiler, she diligently called many times to inquire when her second hearing would take place. Yet again, without her ever receiving notice, the Referee's office held a second hearing in September 2005 without Magoni-Detwiler's presence. At this second hearing, the Referee ruled that Magoni-Detwiler had received notice of the first hearing and again denied her UC claim.
Magoni-Detwiler appealed again. This time, the UC Board of Review affirmed the Referee's decision. Magoni-Detwiler filed a request for reconsideration, which the Board also denied. Magoni-Detwiler then filed a timely Petition for Review with the Commonwealth Court. As part of that petition, Magoni-Detwiler asserted a new claim: that her state due process rights were violated as a result of the Referee's failure to provide notice of her hearings[2]
On May 3, 2006, after extensive briefing, the Commonwealth Court affirmed the UC Board of Review. It explained that the record before it included evidence that notice had been mailed to Magoni-Detwiler, and "[w]here notice, mailed to a party's last known address, is not returned by the postal authorities as undeliverable, the party is presumed to have received timely notice." MAGONI-DETWILER v. UNEMPL'T COMP. BD. OF REV., No. 2348 C.D.2005, 2006 WL 3932323 at *4 (Pa. Commw. May 3, 2006) ("Comm.Mem.") (citing John Kenneth, Ltd. v. Unempl't Comp. Bd. of Rev., 66 Pa.Cmwlth. 377, 444 A.2d 824, 826 (1982))[3] Magoni-Detwiler filed a petition for allowance of appeal to the Pennsylvania Supreme Court. On October 3, 2006, the Pennsylvania Supreme Court denied her petition.
Magoni-Detwiler filed the instant suit on November 11, 2006. She asserts a single claim: Defendants[4] deprived her of her Fourteenth Amendment rights to procedural due process by failing to provide notice of the hearings before the UC Referee. Magoni-Detwiler seeks a judgment ordering the defendants to schedule an unemployment compensation hearing regarding her claims for UC benefits, costs, and attorney's fees.
*471 II. DEFENDANTS' MOTION TO DISMISS
Defendants move to dismiss Magoni-Detwiler's amended complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).[5] They advance two arguments in support of their motion: (1) that the Rooker-Feldman doctrine bars Magoni-Detwiler's procedural due process claim by depriving this Court of jurisdiction to entertain it; and (2) that the principles of res judicata, or claim preclusion, and collateral estoppel, or issue preclusion, bar Magoni-Detwiler from litigating a claim that has already been adjudicated against her in a separate proceeding.
A. The Rooker-Feldman Doctrine
1. Legal Standard
The Rooker-Feldman doctrine holds that a federal district court does not have jurisdiction to act as an appellate court and review a state court judgment. The doctrine derives from the Supreme Court's opinions in Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S. Ct. 149, 68 L. Ed. 362 (1923) (holding that federal district court did not have jurisdiction over action in which plaintiffs alleged that an adverse state-court judgment was unconstitutional and asked that it be declared "null and void"), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483-84, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983) (holding that federal district court did not have jurisdiction over action seeking to reverse a District of Columbia court for refusing to waive a rule requiring bar applicants to have graduated from an accredited law school). In both cases, the Supreme Court emphasized that the appropriate avenue for plaintiffs complaining of a wrongfully decided state-court judgment was to appeal their adverse judgments to the highest state court, after which time the United States Supreme Court would have jurisdiction "to reverse or modify" the state-court judgment.[6]Rooker, 263 U.S. at 415-17, 44 S. Ct. 149; Feldman, 460 U.S. at 476, 103 S. Ct. 1303.
In the ensuing years, the doctrine was "construed to extend far beyond the contours of the Rooker and Feldman cases, overriding Congress's conferral of federalcourt jurisdiction concurrent with jurisdiction exercised by state courts." Exxon Mobil, 544 U.S. at 283, 125 S. Ct. 1517. This was the case with the Third Circuit's decision in Exxon Mobil. There, a Saudi company sued Exxon Mobil in state court. Id. at 289, 125 S. Ct. 1517. Two weeks later, Exxon Mobil sued the Saudi company  over the same dispute  in federal court. Id. The state action went to trial first, and a verdict was returned in favor of Exxon Mobil. Id. While the state verdict was on appeal, the federal district court denied a motion to dismiss filed by the Saudi Company. The Saudi company took an interlocutory appeal to the Third Circuit. Then, on its own motion, the Third Circuit raised the question whether "subject matter jurisdiction over this case fails under the Rooker-Feldman doctrine because Exxon[]Mobil's claims have already been litigated in state court." Id. (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 364 F.3d 102, 104 (3d Cir.2004)).[7] The Third Circuit believed *472 the answer to be yes: subject matter jurisdiction failed. The only relevant consideration, it stated, "is whether the state judgment precedes a federal judgment on the same claims." Id. at 290, 125 S. Ct. 1517 (quoting Exxon Mobil, 364 F.3d at 105). To hold otherwise, the Third Circuit worried, "would be encouraging parties to maintain federal actions as `insurance policies' while their state court claims were pending." Id.
The Supreme Court reversed, stating "Rooker-Feldman is not triggered simply by the entry of judgment in state court." Id. Rather, it "is confined to cases of the kind from which the doctrine acquired its name: cases brought by statecourt losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced and inviting district court review and rejection of those judgments." Id. at 284, 125 S. Ct. 1517. The Supreme Court distinguished Rooker-Feldman, which is an issue of jurisdiction, from the separate principles of collateral estoppel and res judicata, which are issues of preclusion. It explained that a federal court is not barred from "exercising subject-matter jurisdiction simply because a party attempts to litigate in federal court a matter previously litigated in state court." Id. at 293. Rather, "[i]f a federal plaintiff present[s] some independent claim, albeit one that denies a legal conclusion that a state court has reached in a case to which he was a party . . ., then there is jurisdiction and state law determines whether the defendant prevails under principles of preclusion." Id. (internal quotation omitted).
The instant case well illustrates the distinction between the objectives of the Rooker-Feldman doctrine and preclusion principles grounded in state law. Rooker-Feldman clarifies federal jurisdiction in a federalist system where state and federal courts operate simultaneously and side by side. Preclusion principles, on the other hand, promote the finality of judgments, fostering judicial economy, predictability, and freedom from the harassment of multiple lawsuits. In the instant dispute, while the Court finds that Rooker-Feldman poses no obstacle to Magoni-Detwiler's federal action, it finds that defendants must prevail under principles of preclusion.
2. Application
Rooker-Feldman is inapplicable here. Magoni-Detwiler does not allege that her injuries were "caused by the state court judgment." Her injuries preceded the Commonwealth Court's ruling. They occurred when the Referee failed, twice, to provide her notice of the upcoming hearings.[8] Although Magoni-Detwiler challenged this failure in the Commonwealth Court on the ground that her state due process rights were violated, under Exxon-Mobil, "a district court is not divested of subject-matter jurisdiction simply because a party attempts to litigate in federal court a matter previously litigated in a state court." Turner v. Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir.2006).
The Third Circuit has had at least two occasions to apply this same principle in a post Exxon Mobil context. In Turner, an *473 apartment complex evicted a disabled tenant who failed to pay her rent. Id. at 544. While the eviction action was still pending in state court, the tenant obtained section 8 rental assistance vouchers due to her disability. Id. She proffered a section 8 voucher to the apartment complex, which rejected it as the tenant had been habitually late in paying rent and the apartment complex still wanted to evict her. Id. After a trial, the state court found for the apartment complex and evicted the tenant. Id.
The tenant then filed an action in federal court alleging that the apartment complex violated the Fair Housing Act ("FHA") by evicting her because of her disability. Id. at 546.[9] The district court dismissed the tenant's case, citing the Rooker-Feldman doctrine. Id. The Third Circuit reversed. Id. The tenant's action in the district court did not complain of injuries "caused by the state court judgment." Id. Rather, her complaint "raised federal claims, grounded on the FHA, not caused by the state-court judgment but instead attributable to [the apartment complex's] alleged FHA violations that preceded the state-court judgment":
Though [the tenant's] district court complaint undoubtedly overlaps her adjudicated state-court claims, and is based on the same operative facts, this overlap does not mean that the Rooker-Feldman doctrine is applicable here. As the Court explained in Exxon Mobil, a district court is not divested of subjectmatter jurisdiction simply because a party attempts to litigate in federal court a matter previously litigated in state court.
Id. at 547.
The Third Circuit's holding in a more recent, albeit unpublished decision, is equally instructive. See Rose v. City of Allentown, 211 Fed.Appx. 133 (3d Cir. 2007). In Rose, the plaintiff requested a variance from a city's zoning ordinances. Id. at 135. The Zoning Board denied the plaintiffs request. Id. The plaintiff appealed to the court of common pleas, where he asserted that the Zoning Board denied the plaintiff his First Amendment right to free speech and his Fourteenth Amendment right to equal protection under the law. Id. The court of common pleas denied the plaintiffs claims, and the Commonwealth Court affirmed. Id. During the pendency of the plaintiffs appeal before the Pennsylvania Supreme Court, however, he filed a federal complaint that raised First and Fourteenth Amendment claims identical to his claims in state court. Id. The federal district court dismissed the case on Rooker-Feldman grounds. Id. at 136. The Third Circuit reversed:
[T]he District Court erred in dismissing Rose's . . . complaint by applying the Rooker-Feldman doctrine. . . . Rose's first federal complaint did not complain of injuries caused by a state-court judgment. Rather, Rose's first federal complaint arose out of the variance request process before the Zoning Hearing Board beginning in 1999. Thus, Rose's claims in the first federal complaint were not caused by a state-court judgment, but, rather, were attributable to *474 the Defendants' alleged actions that preceded any state-court judgment.
Id. at 137.
As in Turner and Rose, Magoni-Detwiler's injury  the UC Referee's failure to provide notice  is caused by incidents that preceded the state court's judgment, and thus is not caused by the state-court judgment itself. That her state due process claim overlaps her federal due process claim is no basis for dismissing her action under Rooker-Feldman. Indeed, in Rose, the plaintiffs claims in her state and federal actions were identical, and yet the Third Circuit found that the district court had jurisdiction to hear her claims.
Thus, the Court finds that Rooker-Feldman does not bar the Court from entertaining jurisdiction over this case.
B. Preclusion Principles
Defendants also contend that the doctrines of collateral estoppel (issue preclusion) and res judicata (claim preclusion) preclude Magoni-Detwiler from asserting her due process claim in a federal district court. Under the Full Faith and Credit Act, 28 U.S.C. § 1738, federal courts must "give the same preclusive effect to state court judgments that those judgments would be given in the courts of the State from which the judgments emerged." Baker ex rel. Thomas v. GMC, 522 U.S. 222, 246, 118 S. Ct. 657, 139 L. Ed. 2d 580 (1998) (quotation omitted). "Congress has directed federal courts to look principally to state law in deciding what effect to give state-court judgments." See Lance v. Dennis, 546 U.S. 459, 465, 126 S. Ct. 1198, 1202, 163 L. Ed. 2d 1059 (2006). Thus, in determining the applicability of claim preclusion and " issue preclusion, the Court looks to the law of Pennsylvania.
Claim preclusion and issue preclusion are related, but distinct, concepts. Whereas claim preclusion prevents a party from re-litigating claims she might have but did not assert in the first action, issue preclusion forecloses only a matter actually litigated and essential to the decision. Gregory v. Chehi, 843 F.2d 111, 116 (3d Cir. 1988) (citing Duquesne Light Co. v. Pittsburgh Rys., 413 Pa. 1, 194 A.2d 319, 321 (1963)). Both claim and issue preclusion serve the same policy goals of conservation of judicial resources, fostering reliance on judicial action, and avoidance of the expense and vexation accompanying multiple lawsuits. See EEOC v. U.S. Steel Corp., 921 F.2d 489, 492 (3d Cir.1990) (internal citation omitted).
1. Issue Preclusion
Under Pennsylvania law, collateral estoppel, or issue preclusion, applies when the following four elements are met: (1) the issue decided in the previous action must be identical to one presented in the later action; (2) the previous action resulted in a final judgment on the merits; (3) the party against whom collateral estoppel is asserted was a party to the previous action, or is in privity with a party to the previous action; and (4) the party against whom collateral estoppel is asserted had a full and fair opportunity to litigate the issue in the previous action. Jones v. UPS, 214 F.3d 402, 405-06 (3d Cir.2000) (citing Rue v. K-Mart Corp., 552 Pa. 13, 713 A.2d 82, 84 (1998)). Defendants, as the parties seeking to effectuate an estoppel, have the burden of demonstrating the propriety of its application. Chisholm v. Def. Logistics Agency, 656 F.2d 42, 50 (3d Cir.1981).[10]
*475 Here, it is clear that the first three requirements have been met. First, the issue decided by the Commonwealth Court is identical to the one presented in the instant action, namely, whether Magoni-Detwiler received notice of her hearings before the UC Referee.[11] Second, the previous action resulted in a final judgment on the merits, and indeed, was appealed all to the way to the Pennsylvania Supreme Court. Third, Magoni-Detwiler is the same plaintiff in the present action as in the prior action.
The only issue that warrants serious consideration is whether Magoni-Detwiler had a full and fair opportunity to litigate the issue of whether she received notice in state court. The "full and fair opportunity to litigate" requirement is generally met only if the procedures involved in the earlier proceedings complied with the federal due process clause of the Fourteenth Amendment. See Kremer v. Chemical Constr. Corp., 456 U.S. 461, 483 n. 24, 102 S. Ct. 1883, 72 L. Ed. 2d 262 (1982) ("[W]hat a full and fair opportunity to litigate entails is the procedural requirements of due process."). "Redetermination of issues is warranted if there is reason to doubt the quality, extensiveness, or fairness of procedures followed in prior litigation." Id. at 1883 (quoting Montana v. United States, 440 U.S. 147, 164 n. 11, 99 S. Ct. 970, 59 L. Ed. 2d 210 (1979)). "A State may not grant preclusive effect in its own courts to a constitutionally infirm judgment, and other state and federal courts are not required to accord full faith and credit to such a judgment." Id.
The Supreme Court has repeatedly stated that "[t]he core of due process is the right to notice and a meaningful opportunity to be heard." LaChance v. Erickson, 522 U.S. 262, 266, 118 S. Ct. 753, 139 L. Ed. 2d 695 (1998). Although, "[t]he exact process required [to satisfy the requirements of due process] varies with the demands of the particular situation in question," the Third Circuit has identified the following as elements of due process: (1) notice; (2) a neutral arbiter; (3) an opportunity to make an oral presentation; (4) a means of presenting evidence; (5) an opportunity to cross-examine witnesses or to respond to written evidence; (6) the right to be represented by counsel; and (7) a decision based on the record with a statement of reasons for the result. Rogin v. Bensalem Twp., 616 F.2d 680, 694 (3d Cir.1980).
A review of the proceedings before the Commonwealth Court shows that Magoni-Detwiler had a meaningful opportunity to litigate the issue of whether she received notice that included the essential elements of due process. She was on notice of the proceedings before the Commonwealth Court. The Commonwealth Court was a neutral arbiter. She was represented by able counsel. She submitted extensive briefing to the Commonwealth Court in which she was able to present and respond to evidence. Indeed, Magoni-Detwiler's briefing attached evidence that supported her allegations that she diligently pursued her UC claim, fastidiously telephoned the UC center to obtain her hearing dates, wrote letters to the Bureau of Compensation *476 and Board of Review regarding her desire to present her case, and yet, perplexingly, never received notice of her hearing. The briefing made specific reference to the documents that supported Magoni-Detwiler's claim.[12] She received" a decision based on the record with a statement of reasons for the result. After reviewing all of this evidence, however, the Commonwealth Court wrote a seven-page opinion in which it concluded, inter alia, that Magoni-Detwiler had received notice and thus her "argument that she was denied due process is without merit." Comm. Mem. at 5. Although it does not appear that any oral argument took place before the Commonwealth Court issued its opinion, given that Magoni-Detwiler was afforded an opportunity to make written submissions to the Commonwealth Court, the lack of oral argument did not violate due process[13]See NLRB v. Ina Assoc. of Heat & Frost Insulators & Asbestos Workers, 476 F.2d 275, 276 (3d Cir.1973) ("[W]e are unwilling to say that a denial of oral argument pursuant to our Local Rule constitutes a violation of [due process].") (citing FCC v. WJR, Goodwill Station, 337 U.S. 265, 276, 69 S. Ct. 1097, 93 L. Ed. 1353 (1949) (holding that due process does not require oral argument, and written submissions may be sufficient)). Finally, Magoni-Detwiler was also able to petition for allowance of appeal to the Pennsylvania Supreme Court.
While Magoni-Detwiler's predicament may be unfortunate,[14] she received a full and fair opportunity to present the issue that she never received notice to the Commonwealth Court. With all four elements of issue preclusion being met, the law precludes Magoni-Detwiler from relitigating the issue of notice. Indeed, she is in a very similar position to the plaintiffs in Turner and Rose. In both of those cases, after the Third Circuit found that the plaintiffs' claims were not barred by Rooker-Feldman, it found that their claims were barred by principles of claim *477 preclusion. See Turner, 449 F.3d at 549; Rose, 211 Fed.Appx. at 139.
This decision is also consistent with the purposes underlying the two preclusion principles. As the Third Circuit explained in Turner, "the purpose of [preclusion] is to relieve the parties of the cost and vexation of multiple lawsuits, conserve judicial resources, prevent inconsistent decisions, and encourage reliance on adjudications." 449 F.3d at 550. Application of issue preclusion in this action best serves these purposes.
2. Claim Preclusion
Defendants also argue that Magoni-Detwiler's due process claim is barred by the principle of claim preclusion. Because the Court determines that Magoni-Detwiler's due process claim is barred by issue preclusion, it is not necessary to reach the issue of whether it is also barred by claim preclusion.
III. CONCLUSION
For the reasons set forth above, the Rooker-Feldman, doctrine does not deprive the Court of jurisdiction to entertain Magoni-Detwiler's due process claim against the defendants, notwithstanding the fact that she has already presented this same claim to the Commonwealth Court. On the other hand, because she had a full and fair opportunity to present to the Commonwealth Court the issue that she never received notice, Magoni-Detwiler is precluded from arguing in this action that she never received such notice. Finally, because she is precluded from claiming that she never received notice, Magoni-Detwiler's federal due process claim  premised on the allegation that she never received notice  also fails.
An appropriate order dismissing this case follows below.

ORDER
AND NOW, this 22nd day of August, 2007, it is hereby ORDERED that Defendants' Motion to Dismiss Plaintiffs Amended Complaint (doc. no. 15) is GRANTED.
It is FURTHER ORDERED that the case shall be marked CLOSED.
AND IT IS SO ORDERED.
NOTES
[1]  Nozak also never appeared for the hearing, ostensibly because it also never received notice of it. Magoni-Detwiler represented during oral argument that a subpoena directed at Nozak revealed that Nozak also had no record of receiving notice of the hearing;
[2]  The Commonwealth Court's scope of review on an appeal from a UC Board of Review "is limited to determining whether constitutional rights have been violated, whether an error of law has been committed or whether any necessary findings of fact are not supported by substantial evidence in the record." Lock Haven Univ. of State Sys. Higher Educ. v. Unempl't Comp. Bd. of Rev., 126 Pa.Cmwlth. 400, 559 A.2d 1015, 1017 (1989).
[3]  Magoni-Detwiler's amended complaint includes allegations regarding her Petition for Review with the Commonwealth Court, the Commonwealth. Court's decision to affirm the Board's order, and the subsequent denial of her appeal with the Pennsylvania Supreme Court. See Amend. Compl. ¶¶ 47-50. Those proceedings, including the Pennsylvania Commonwealth Court's Memorandum, have been made a part of the record in this case.
[4]  The named defendants include the members of the UC Board of Review, a UC claims administrator, and the Pennsylvania Secretary of Labor and Industry.
[5]  Defendants first filed a motion to dismiss raising these arguments on March 9, 2007 (doc. no. 3). The Court held a hearing on that motion on April 11, 2007, after which it ordered that the parties file supplemental briefing in light of Magoni-Detwiler's producing the proceedings before the Commonwealth Court (doc. no. 10).
[6]  Federal appellate jurisdiction to reverse or modify a state court judgment is lodged, initially by § 25 of the Judiciary Act of 1789, 1 Stat. 85, and now by 28 U.S.C. § 1257, exclusively in the United States Supreme Court. Exxon Mobil, 544 U.S. at 283, 125 S. Ct. 1517.
[7]  Although Exxon Mobil had prevailed in the state action, the Third Circuit hypothesized that, if the Saudi company won on appeal in the state action, Exxon Mobil would then be endeavoring in the federal action to "invalidate" the state court judgment, "the very situation" barred by Rooker-Feldman. Exxon Mobil, 364 F.3d at 106.
[8]  The decisions of the UC Referee and Board of Review do not constitute the decision of a state court, and thus the Rooker-Feldman doctrine does not apply to those decisions. See Verizon Md., Inc. v. PSC, 535 U.S. 635, 644 n. 3, 122 S. Ct. 1753, 152 L. Ed. 2d 871 (2002) ("The doctrine has no application to judicial review of executive action, including determinations made by a state administrative agency.")
[9]  Defendants contend that Magoni-Detwiler should have filed the instant suit while her state claim was still pending to avoid the Rooker-Feldman doctrine. However, in Turner, the Third Circuit found no fault with the tenant's waiting until the completion of her state court proceedings before she initiated her federal action. 449 F.3d at 547; see also Exxon Mobil, 544 U.S. at 293, 125 S. Ct. 1517 ([A] federal court may be bound to recognize the claim- and issue-preclusive effects of a state-court judgment, but federal jurisdiction over an action does not terminate automatically on the entry of judgment in the state court."). Thus, this argument has no merit.
[10]  Magoni-Detwiler points out that collateral estoppel does not apply to findings made in an unemployment compensation context. Swineford v. Snyder Cty., 15 F.3d 1258 (3d Cir.1994); Rue, 713 A.2d at 86-87. While this may be true, for the purposes of preclusion analysis, the Court is not concerned with the findings of the UC Referee or Board of Review. Rather, the Court is focused only on the findings of Commonwealth Court, whose findings and judgment may have preclusive effect.
[11]  Not only the issue, but the claim too is identical. A due process claim brought under the Pennsylvania Constitution is indistinguishable from a due process claim brought under the Fourteenth Amendment of the United States Constitution: the same analysis applies to both. Robbins v. Cumberland Cty. Children & Youth Servs., 802 A.2d 1239, 1252 (Pa. Commw.Ct.2002) (citing Pa. Game Comm'n v. Marich, 542 Pa. 226, 666 A.2d 253, 255 n. 6 (1995)); see also Kaehly v. City of Pitt., 988 F. Supp. 888, 891 n. 1 (W.D.Pa.1997).
[12]  Magoni-Detwiler argues she did not have a full and fair opportunity because "the Commonwealth Court did not have original jurisdiction over the case, [and thus she] could not submit any additional evidence on the issue of notice" to the Commonwealth Court. Pl.'s Brf. at 14 (citing Lock Haven, 559 A.2d at 1018 (Pa.Commw.Ct.1989)). She claims that, had she been able, she would have submitted additional evidence for the Commonwealth Court's consideration. Specifically, Magoni-Detwiler states that she would have submitted evidence: (1) that her former employer also did not receive notice of the hearing; (2) that the Referee's office may have a history of failing to mail notices that they generate; and (3) that, through her own sworn testimony, she in fact never received notice. Magoni-Detwiler reads too much into Lock Haven. In that case, the Pennsylvania Commonwealth Court stated only that it was improper for a UC claimant to present documents to the UC Board of Review that had not previously been presented to the UC Referee. See id.

In any event, the Court need not decide whether Magoni-Detwiler was barred from submitting additional documents to the Commonwealth Court, because it appears that she did. For example, she attached to her brief to the Commonwealth Court a letter that was written after the second hearing before the UC Referee.
[13]  The Commonwealth Court's Internal Operating Procedures provide for "an evidentiary hearing or argument" of an appellate matter where a case "merits or requires" one. See Pa. Comm. Ct. I.O.P. § 222. However, oral argument is "permitted only to the extent necessary to enable the appellate court to acquire an understanding of the issues presented." Pa. R.App. P. § 2315.
[14]  Magoni-Detwiler argues at length that the Commonwealth Court incorrectly applied the presumption of regularity to her case. This Court makes no indication that the Commonwealth Court correctly decided Magoni-Detwiler's due process claim, However, to the extent she asks this Court to reverse the Commonwealth Court's ruling on the merits, the Court must reject such an appeal as clearly in violation of the Rooker-Feldman doctrine.